Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Earnings, as defined: Income (Loss) from Continuing Operations Before Income Taxes $ Adjustments to reflect earnings from equity method investments on a cash basis 1 7 1 2 Total fixed charges as below Less: Capitalized interest 47 33 44 57 54 Interest expense and fixed charges related to discontinued operations 3 Total fixed charges included in Income from Continuing Operations Before Income Taxes Total earnings $ Fixed charges, as defined: Interest charges (a) $ Estimated interest component of operating rentals 36 38 42 15 14 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 1 Total fixed charges (b) $ Ratio of earnings to fixed charges (a) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net. (b) Interest on unrecognized tax benefits is not included in fixed charges.
